Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-3, 6-7, 25, 27-31 and 33-34 are pending.
Claims 4-5, 8-24, 26 and 32 have been cancelled.
Claims 1-3, 6-7, 25, 27-31 and 33-34 are examined as follows: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 25, 27-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mironets et al (US 8,915,728 B2) in view of Vowles et al (US 5,076,205 A) in further view of Twelves et al (US 2008/0201008 A1).
With respect to claim 1, Mironets et al discloses of an additive manufacturing system 8 including a build plate 22 with a powdered metal material 48 disposed thereon, the additive manufacturing system 8 (Abstract; Col. 3, line 64 thru Col. 4, line 2; Col. 6, lines 3-16; Figures 1-4) comprising: at least one wall 18, 20, 38, 56 defining an air-locked chamber 10, 12, 14 that includes an air-locked input chamber 10 (i.e. Although not explicitly indicating an air-locked chamber, Mironets et al does teach of a fluidly sealed chamber which the examiner interprets is equivalent to an air-locked chamber; Col. 2, lines 44-61) having an input chamber entrance 18 and an input chamber exit 20 (Col. 4, lines 19-42; Figure 1); an air-locked build chamber 12 having a build chamber entrance 20 that is same as the input chamber exit 20 (Col. 4, lines 19-42; Figure 1); and an air-locked exit chamber (Col. 4, lines 19-42; Figures 1-4); a conveyor system 26, 30, 58, 62 disposed within the air-locked build chamber 10, 12, 14, the conveyor system 26, 30, 58, 62 configured to transport the build plate 22 (Col. 6, lines 30-42; Figures 1-4); and a plurality of operation stations 24, 32, 40, 54 positioned adjacent to the conveyor system 26, 30, 58, 62 within the air-locked build chamber 10, 12, 14, wherein each operation station 24, 32, 40, 54 of the plurality of operation stations 24, 32, 40, 54 is configured to facilitate execution of at least one additive manufacturing operation on the powdered metal material 48 disposed on the build plate 22 (Col. 5, lines 31-43; Col. 6, lines 30-42; Figures 1-4), and wherein the conveyor system 26, 30, 58, 62 is configured to transfer the build plate 22 from a first operation 
However, Mironets et al is silent regarding an air-locked build chamber having a build chamber entrance that is separate from the input chamber exit; a plurality of operation station positioned adjacent to the conveyor system within the air-locked build chamber the plurality of operation stations comprises a plurality of laser melting stations and at least one inspection station. 
Vowles et al teaches that an air-locked build chamber 50 having a build chamber entrance 36 that is separate from the input chamber exit 32 (Col 3, lines 51-64; Figures 1-4). 
Twelves, Jr. et al teaches that the plurality of operation stations 303, 107, 109, 111, 113, 115 comprises a plurality of laser melting stations 303 (i.e. 303.sub.1 and 303.sub.2) and at least one inspection station and (Col. 3, lines 44-59; Col. 4, lines 15-25; Figures 1-7B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mironets et al with Vowles et al, by adding to the plurality of operation stations with doors as taught by Mironets et al the incorporation of at least one inspection station with a separate entrance connected to the build chamber as taught by Vowles et al, and furthermore it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Mironets et al and Vowles et al with Twelves, Jr. et al to incorporate valved entry access ports to the separate entrances of the chambers of the plurality of operation stations as taught by Twelves, Jr et al to provide a selectively attached and detached additive manufacturing system without the loss of the controlled environment within the chambers.

With respect to claim 2, Mironets et al teaches that the air-locked build chamber 10, 12, 14 and the conveyor system 26, 30, 58, 62 are configured in a linear configuration (Col. 6, lines 30-42; Figures 1-4).

With respect to claim 3, the modification of Mironets et al and Vowles et al disclose substantially all the features as set forth in claim 1 above such that the air-locked build chamber 10, 12, 14 and the conveyor system 26, 30, 58, 62 are configured in a linear configuration (Col. 6, lines 30-42; Figures 1-4).
However, Mironets et al and Vowles are silent regarding the air-locked build chamber and the conveyor system are configured in a circular configuration.
Twelves, Jr et al teaches that the air-locked build chamber 301 and the conveyor system 207 are configured in a circular configuration (Col. 5, lines 53-57; Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mironets et al and Vowles et al with Twelves et al, by modifying the linear shape of the air-lock build chamber and conveyor system as taught by Mironets et al and Vowles et al with the circular shape of the air-lock build chamber and conveyor system as taught by Twelves et al, to provide builds on an entire surface on the build table by continuous consecutive radial scanning motions.

With respect to claim 6, Mironets et al teaches that at least laser melting station 32, 40 of the plurality of operation stations 32, 40 comprises a direct metal laser melting system 52 (Col. 5, lines 47-57; Col. 6, lines 30-42; Figures 1-3).

With respect to claim 7, Mironets et al teaches that at least one operation station 24, 32, 40, 54 of the plurality of operation stations 24, 32, 40, 54 comprises a powder removal system 60 (Col. 6, lines 13-42; Figures 1-4).

With respect to claim 25, Mironets et al teaches that the build chamber entrance 20 and the input chamber exit 20 are the same (Col. 4, lines 19-32; Figure 1).

With respect to claim 27, Mironets et al teaches that the air-locked exit chamber 14 comprises an exit chamber entrance 38 (Col. 5, lines 11-21; Figures 1-4).

With respect to claim 28, Mironets et al teaches that the air-locked exit chamber 14 comprises an exit chamber exit 56 (Col. 6, lines 17-29; Figure 1).

With respect to claim 29, Mironets et al teaches that the air-locked build chamber 12 comprises a build chamber exit 38 (Col. 5, lines 11-21; Figure 1).

With respect to claim 30, Mironets et al teaches that the build chamber exit 38 and the exit chamber entrance 38 are the same (Col. 6, lines 17-29; Figure 1).

With respect to claim 31, the modification of Mironets et al disclose substantially all the features as set forth in claim 29 above such that the build chamber exit 38 and the exit chamber entrance 38 are the same (Col. 6, lines 17-29; Figure 1).
However, Mironets et al is silent regarding that the build chamber exit and the exit chamber entrance are separate.
Vowles et al teaches that the build chamber entrance 1010 and the input chamber exit 1020 are the separate (Para. 0074; Figure 7A-7B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mironets et al with Vowles et al, by modifying the arrangement of the build chamber entrance door and exit door as taught by Mironets et al, to incorporate the arrangement of the build chamber valved entry access ports and valved exit access ports as taught by Vowles et al, to provide selective attachment of the mobile chamber to the multi-chamber multiprocessing facility.

With respect to claim 33, Mironets et al teaches that at least one operation station 54 of the plurality of operation stations 24, 32, 40, 54 comprises a heat treatment station 54, 60 (Col 6, lines 3-16; Figure 1).

With respect to claim 34, Mironets et al teaches that at least one operation station 24 of the plurality of operation stations 24, 32, 40, 54 comprises a powder spreading station (Col. 5, lines 11-43; Figures 1-4).

Response to Amendment
With respect to the Specification Objection: the amendment of applicant specification paragraph 0069 filed on April 15, 2021, overcome the previous Specification Objection. 

Response to Arguments
Applicant’s arguments, see page 6-8, filed April 15, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Mironets et al and Vowles et al and Twelves, Jr. et al.
Applicant’s amendment of claim 1 reciting “an air-locked build chamber having a build chamber entrance that is separate from the input chamber exit”, overcomes the previous 35 USC 102(a1) rejection of the previous Office action. Furthermore the amendment of claim 1 reciting “an air-locked build chamber having a build chamber entrance that is separate from the input chamber exit”, overcomes the previous 35 USC 103 rejection of the previous Office action. 
Prior art Mironets et al (US 8,915,728 B2) fails to teach of an air-locked chamber having a separate input chamber exit from the build chamber entrance and at least one inspection station. However Mironets et al does explicitly teaches of two stations used as laser melting stations 32 and 40. 
The examiner interprets that it would have been obvious by one of ordinary skill in the art at the time the invention was made to modify the doors between air locked chambers with the valved access ports between air-locked chambers as taught by Vowles et al because the valved access ports provide selective attachment of the mobile chambers to the multi-chamber multiprocessing facility. 
Furthermore the examiner still interprets that it would have been obvious to modify the additive manufacturing system as taught by Mironets et al in view of the additive manufacturing system with multiple laser melting stations and one inspection station as taught by newly found prior art Twelves, Jr. et al (US 2008/0201008 A1). Since Twelves, Jr. et al remedies the deficiencies of Mironets et al, the examiner now rejects claim 1 under 35 USC 103(a) over Mironets et al and Twelves, Jr. et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mok et al (US 2002/0147521 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        July 31, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761